DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, 4, and 9 are objected to because of the following informalities:  
Claim 1 recites “polylactid acid” and appears to be a typographical error and should be corrected to “polylactic acid”.  Appropriate correction is required.
Claim 1 recites “degree of hydrolysis DH” and the acronym “DH” should be dropped or placed in parenthesis. 
Claim 4 recites “degree of hydrolysation DH” and the acronym “DH” should be dropped or placed in parenthesis. 
Claim 9 recites “20 Mol%” and should be corrected to “20 mol%”. Examiner notes M is often used as an abbreviation for mol/L, and mol is not capitalized. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a mixture of at least 50 % by weight of polyvinyl alcohol (PVOH) and at most 50 % by weight of at least one polymer selected from the group consisting of… polyvinyl alcohol having a degree of hydrolysis DH of 30-65%.” It is not clear if the last limitation of hydrolysis applies to the previously stated polyvinyl alcohol or represents a new ingredient. Furthermore it conflicts with claim 4. It is suggested that this limitation is removed to clarify claim 1 and claim 4.
Claim 4 recites “polyvinyl alcohol having a degree of hydrolysis DH of 60-99%.” It is not clear if the last limitation of hydrolysis applies to the previously stated polyvinyl alcohol with a DH of 30-65% of claim 1 or represents a new ingredient. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 2019/0211200 A1).

Regarding claim 1, Sakai meets the claimed  a process of manufacturing a three- dimensional object ([0126]),  the process comprising depositing and solidifying molten polyvinyl alcohol to form a support structure; (a composition of (A) polyvinyl alcohol (PVA) resin and (B) block copolymer, [0020]) and depositing and solidifying a molten thermoplastic polymer on the support structure to form a three-dimensional preform, (Sakai teaches the composition is used as a support material for a layered model made of ABS, see [0028]) wherein characterized in that the support structure consist consists of a mixture of … polyvinyl alcohol (PVOH) and … at least one polymer selected from the group consisting of polyvinyl butyral, polylactid acid, ethylene-vinylalcohol-vinylacetate terpolymer, vinyl acetate-vinyl pyrrolidone copolymer, (vinyl acetate is the preferred vinyl ester monomer [0035], where examples of the monomer to be copolymerized with the vinyl ester monomer includes N-vinylpyrrolidone, [0046], which meets the claimed vinyl acetate-vinyl pyrrolidone copolymer)  acrylonitrile-butadiene-styrene terpolymer, polycaprolactone, vinyl acetate-vinyl caprolactame copolymer, and polyvinyl alcohol having a degree of hydrolysis DH of 30-65%.  (This final limitation was found indefinite, and appears to be an alternative not required).

Sakai teaches block copolymer (B) is preferably 20 to 70 parts by weight, based on 100 parts by weight of the PVA resin (A), and if the proportion of the block copolymer (B) is excessively small, the flexibility tends to be insufficient.  If the proportion of the block copolymer (B) is excessively great, the water solubility tends to be reduced, see [0101].
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to vary the ratio of PVA resin (A) and polymer (B) in Saki to achieve 50% since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to vary the amount of polymer for the purpose improving flexibility and the water solubility, see Sakai [0101].

Regarding claim 2, characterized in that wherein the polyvinyl alcohol (PVOH) has a vinyl actetate content of at least 10 mol%.  (Sakai teaches the polyvinyl alcohol to be made from vinyl acetate [0035], that has a saponification degree of 70 to 99.9 mol %, [0041], which means 0.01 to 30% vinyl acetate remains).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to vary to vinyl acetate content to achieve the claimed 10 mol% in order to improve the stability and flexibility of the final product, see [0041]. 

Regarding claim 3, Sakai meets the claimed characterized in that wherein the polyvinyl alcohol (PVOH) has a degree of polymerization of at least 200 - 3000.  (degree of polymerization of 250-800, see [0037])

Regarding claim 4, Sakai meets the claimed characterized in that wherein the polyvinyl alcohol (PVOH) has a degree of hydrolysation DH of 60 - 99%.  (the primary hydroxyl group in its side chain for use in the present disclosure typically has a saponification degree of 70 to 99.9 mol %, see [0066]) 

Regarding claim 5, Sakai meets the claimed characterized in that wherein the support structure is dissolved in water.  (the support material is dissolved in water to be removed, see [0129])

Regarding claim 6, Sakai does not meets the claimed characterized in that wherein the molten polyvinyl alcohol (PVOH) is deposited at a temperature of at least 170 C.  (Sakai teaches the composition resin melting point is 190-220C, see [0108])

Regarding claim 7, Sakai meets the claimed characterized in that wherein the thermoplastic polymer is deposited on the support structure at a temperature of at least 1400C.  (Sakai teaches the materials is melted at 150C- 300C, see [0128].)


(ABS is the layered modeling material, see [0113]) a polvamide polyamides (PA), a polycarbonate polycarbonates (PC), polyethylene terephthalate (PET), a polyethylene terephthalate copolymer copolymers (PETG), a polyhydroxyalkanoate polyhydroxyalkanoates (PHA), a wood filled composite composites, a metal filled composite composites, a carbon fiber filled composite composites, polyvinylbutyral (PVB), a thermoplastic elastomer elastomers (TPE), a thermoplastic polyurethane polyurethanes (TPU), a polvolefin polyolefins, a polvproplvene polypropylenes (PP), acrylonitrile styrene 5Docket No. 521797US Preliminary Amendment acrylate (ASA), a polyacrylate polyacrylates, a polymethacrylate polymethacrylates, polystyrene (PS), polyoxymethylene, (POM) and mixtures a mixture thereof.  

Regarding claim 9, Sakai meets the claimed characterized in that wherein the polyvinyl alcohol (PVOH) contains as repeating units vinyl alcohol, vinyl acetate and up to 20 Mol % of further olefinic monomers. (Sakai teaches the polyvinyl alcohol to be made from vinyl acetate [0035], that has a saponification degree of 70 to 99.9 mol %, [0041], which means 0.01 to 30% vinyl acetate remains).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to vary to vinyl acetate content to achieve the claimed up to 20 mol% in order to improve the stability and flexibility of the final product, see [0041]. 


Regarding claim 10, Sakai meets the claimed characterized in that wherein the support structure is dissolved to from form the three- dimensional object.  (the support material is dissolved in water to be removed to achieve the layered 3D product, see [0129])

(the support material is dissolved in water to be removed, see [0129])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744